COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Michelle Green v. Texas Workforce Commission and TF
                           Administration LLC

Appellate case number:     01-20-00727-CV

Trial court case number: 2020-01448

Trial court:               215th District Court of Harris County

        Upon consideration of the record and appellant’s statement of inability to pay costs on
appeal, the Clerk of this Court is ORDERED to deem appellant indigent and allowed to proceed
on appeal without payment of costs. See TEX. R. APP. P. 20.1.
        The clerk’s record was filed on November 30, 2020. Appellant, although entitled to a
reporter’s record without cost, has informed the Court that she has not requested a reporter’s record
because the case did not go to trial and the only hearing concerned an extension motion irrelevant
to any issues on appeal. Accordingly, the appellate record is complete. Appellant’s opening brief
shall be due within 30 days of this order. See TEX. R. APP. P. 38.6(a). Appellees’ brief shall be due
30 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau__________
                                 Acting individually


Date: ___December 17, 2020_____